CUSHING, J.
1. Right of owner of patent under 35 USCA 47, to assign an interest therein, includes a right to assign and authorize licensee to prosecute infringers.
2. Instrument granting sole and exclusive license to manufacture, sell, and use devices made according to patents and providing for prosecution of infringers, not having been properly acknowledged or recorded as assignment under 35 USCA 47, held to constitute merely a license ceasing according to its terms on licensee’s ceasing to do business.
(Hamilton, PJ., concurs.)
For reference to full opinion, see Omnibus Index, last page, this issue.